Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered March 29, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 6½ to 13 years, unanimously affirmed.
The court properly exercised its discretion (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]) in precluding cross-examination of the undercover officer as to a John Doe name he used in connection with an unrelated drug purchase on the day in question (see People v Gomez, 236 AD2d 268 [1997], lv denied 89 NY2d 1012 [1997]; compare People v Terry, 209 AD2d 257 [1994], lv denied 85 NY2d 914 [1995]). Defendant’s theory of relevance was highly speculative.
Although some of the remarks made by the prosecutor in summation exceeded the limits of permissible comment, they did not deprive defendant of a fair trial and there was no pattern of egregious misconduct warranting reversal (see People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). We note also that the court gave a curative instruction that was reiterated in the final charge. Concur—Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Friedman, JJ.